Name: 79/311/EEC: Council Decision of 19 March 1979 concerning the conclusion of the Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 'bis')
 Type: Decision
 Subject Matter: European construction;  deterioration of the environment;  cooperation policy;  environmental policy;  research and intellectual property
 Date Published: 1979-03-23

 Avis juridique important|31979D031179/311/EEC: Council Decision of 19 March 1979 concerning the conclusion of the Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 'bis') Official Journal L 072 , 23/03/1979 P. 0035 - 0035 Finnish special edition: Chapter 11 Volume 8 P. 0050 Greek special edition: Chapter 15 Volume 1 P. 0201 Swedish special edition: Chapter 11 Volume 8 P. 0050 COUNCIL DECISION of 19 March 1979 concerning the conclusion of the Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 bis) (79/311/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/651/EEC of 27 September 1977 adopting a European Economic Community concerted project in the field of treatment and use of sewage sludge (1), and in particular Article 6 (1) thereof, Having regard to the draft Decision submitted by the Commission, Whereas, pursuant to Article 6 (2) of Decision 77/651/EEC, the Commission has negotiated an Agreement with certain non-member States involved in European Cooperation in the field of Scientific and Technical Research (COST) with a view to extending the coordination which is the subject of the abovementioned decision to research undertaken in those States; Whereas, therefore, this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Community-COST Concertation Agreement between the European Economic Community, Austria, Finland, Norway, Sweden and Switzerland on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 bis) is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 19 March 1979. For the Council The President R. MONORY (1)OJ No L 267, 19.10.1977, p. 35. COMMUNITY-COST CONCERTATION AGREEMENT on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 bis) THE EUROPEAN ECONOMIC COMMUNITY, hereinafter referred to as "the Community", AUSTRIA, FINLAND, NORWAY, SWEDEN AND SWITZERLAND, hereinafter referred to as the "participating non-member States", Whereas a European concerted research project in the field of treatment and use of sewage sludge is likely to contribute effectively to the reduction of environmental pollution and to more economic use of natural resources; Whereas a research project directed toward a specific aspect of the problem of sewage sludge, carried out in implementation of an Agreement signed on 23 November 1971 within the framework of European Co-operation in the field of Scientific and Technical Research (COST) (COST Project 68), has produced very encouraging results; Whereas, by its Decision of 27 September 1977, the Council of the European Communities adopted a Community concerted project in the field of treatment and use of sewage sludge; Whereas the Council of the European Communities agreed on some details of co-operation within the COST framework on 18 July 1978; Whereas the Member States of the Community and the participating non-member States, hereinafter referred to as "the States", undertake research in the field listed in Annex A and consider that the co-ordination of this research will be of mutual benefit; Whereas the implementation of the research covered by the concerted action project will require a financial contribution of about eight million European units of account from the States, HAVE AGREED AS FOLLOWS: Article 1 The Community and the participating non-Member States, hereinafter referred to as "the contracting parties", shall participate for a period extending until 18 October 1980 in a concerted action project in the field of treatment and use of sewage sludge. This project shall consist in concertation between the Community concerted action programme and the corresponding programmes of the participating non-member States. The programmes covered by this Agreement are listed in Annex A. The States remain entirely responsible for the research executed by their national institutions or bodies. Article 2 The concertation between the contracting parties shall be effected through a Community-COST Concertation Committee, hereinafter referred to as "the Committee". The Committee shall draw up its rules of procedure. Its secretariat will be provided by the Commission of the European Communities, hereinafter referred to as "the Commission". The terms of reference and the composition of this Committee are defined in Annex B. Article 3 In order to ensure optimum efficiency in the execution of this concerted action project, a project leader shall be appointed by the Commission in agreement with the participating non-member States. Article 4 The maximum financial contribution by the contracting parties to the coordination costs shall be: - 140 000 European units of account from the Community for a three-year period beginning on 19 October 1977, - 10 000 European units of account from each participating non-Member State for the period referred to in the first paragraph of Article 1. The European unit of account is that defined by the Financial Regulation in force applicable to the general budget of the European Communities and by the financial arrangements adopted pursuant thereto. The rules governing the financing of the Agreement are set out in Annex C. Article 5 1. Through the Committee, the States shall exchange regularly all useful information concerning the execution of the research covered by the concerted action project. They shall also endeavour to provide information on similar research planned or carried out by other bodies. This information shall be treated as confidential if the State which provides it so requests. 2. In agreement with the Committee the Commission shall prepare yearly progress reports on the basis of the information supplied and shall forward them to the States. 3. At the end of the concertation period, the Commission shall, in agreement with the Committee, forward to the States a general report on the execution and results of the project. This report shall be published by the Commission six months after it has been forwarded, unless a State objects. In that case the report shall be confidential and shall be forwarded, on request, solely to the institutions and undertakings whose research or production activities justify access to knowledge resulting from the performance of the research covered by the concerted action project. Article 6 1. Each of the contracting parties shall, after signing this Agreement, notify the Secretary-General of the Council of the European Communities as soon as possible of the completion of the procedures necessary under its internal provisions for the implementation of this Agreement. 2. For the contracting parties which have transmitted the notification provided for in paragraph 1, this Agreement shall enter into force on the first day of the month following that in which the Community and at least one of the participating non-member States transmitted these notifications. For those contracting parties which transmit the notification after the entry into force of this Agreement, it shall come into force on the date of receipt of the notification. Contracting parties which have not yet transmitted this notification at the time of entry into force of this Agreement shall be able to take part in the work of the Committee without voting rights for a period of six months following the entry into force of this Agreement. 3. For a period of six months following its entry into force, the Agreement shall be open for accession by the other European States which took part in the Ministerial Conference held in Brussels on 22 and 23 November 1971. The instruments of accession shall be deposited with the Secretary-General of the Council of the European Communities. The State which accedes to this Agreement shall become a contracting party within the meaning of Article 1 on the date of deposit of the instrument of accession. 4. The Secretary-General of the Council of the European Communities shall notify each of the contracting parties of the deposit of the notifications provided for in paragraph 1, of the date of entry into force of this Agreement and of the deposit of the instruments of accession provided for in paragraph 3. Article 7 This Agreement, drawn up in a single original in the Danish, Dutch, English, French, German and Italian languages, each text being equally authentic, shall be deposited in the archives of the General Secretariat of the Council of the European Communities which shall transmit a certified copy to each of the contracting parties. ANNEX A PROGRAMMES COVERED BY THE AGREEMENT >PIC FILE= "T0014468"> ANNEX B TERMS OF REFERENCE AND COMPOSITION OF THE COMMUNITY-COST CONCERTATION COMMITTEE ON TREATMENT AND USE OF SEWAGE SLUDGE 1. The Committee shall: 1.1. contribute to the optimum execution of the concerted action project by giving its opinion on all of its aspects; 1.2. evaluate the results of the project and draw conclusions as to their application; 1.3. be responsible for the exchange of information referred to in Article 5 (1) of the Agreement; 1.4. suggest guidelines to the project leader. 2. The Committee's reports and opinions shall be forwarded to the States. 3. The Committee shall be composed of one delegate from the Commission, as coordinator of the Community concerted action project, one delegate from each participating non-member State, one delegate from each Member State representing its national programme, and the project leader. Each delegate may be accompanied by experts. ANNEX C FINANCING RULES I. These provisions lay down the financial rules referred to in Article 4 of the Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68 bis). II. At the beginning of each financial year, a call for funds shall be issued by the Commission to each of the participating non-Member States. Such calls for funds shall express the contribution of the non-member State in question both in European units of account and in the currency of the participating non-Member State, the value of the European unit of account being defined in the Financial Regulation applicable to the general budget of the European Communities and determined on the date of the call for funds. Each participating non-member State shall pay its contribution to the Agreement at the beginning of each year and by 31 March at the latest. This contribution shall amount to a total of 10 000 European units of account, i.e. 5 000 European units of account annually. On any sum unpaid by that date, interest shall be charged at the rate of 6 % per annum. However, such interest shall be chargeable only if payment is effected more than three months after the issue of a call for funds by the Commission. III. The funds accruing from the contributions of participating non-Member States shall be credited to this concerted action project by being entered in the statement of revenue of the budget of the Commission as receipts within the meaning of the second subparagraph of Article 90 (4) of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities. IV. The provisional time table for the coordination costs referred to in Article 4 of the Agreement is set out in the Annex. V. The Financial Regulation in force applicable to the general budget of the European Communities shall apply to the management of the appropriations ; furthermore, the Commission shall ensure that such appropriations are managed in conformity with the rules of procedure for the implementation of the budget. VI. At the end of each financial year, a statement of appropriations for this project shall be prepared and transmitted to the participating non-Member States for information. Annex to Annex C Provisional time table for the coordination costs of the concerted action project (in EUA) 1. Administrative operating expenditure (three-year estimates) >PIC FILE= "T0014469"> 2. Estimated breakdown of expenditure for 1979. Financing to be charged to appropriations under item 3371, "Implementation of concerted action projects", Chapter 33 of the Commission budget >PIC FILE= "T0014470">